ITEMID: 001-5198
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2000
DOCNAME: ALTIN v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant is a Turkish national, born in Yeşilhisar and living in Kayseri, Turkey.
A. Circumstances of the case
The applicant was formerly a public prosecutor. In 1993 he wrote a letter to the Minister of Interior criticising him as well as a political party forming part of the coalition government for, inter alia, the continuation of the terrorist campaign. He stated that the party in question had been elected on the backs of the terrorists. Furthermore he criticised a number of new amendments made to the law on criminal procedure which were intended to increase the rights of the accused. The applicant repeated the same views and opinions in a book which he published.
On 9 June 1994 the Supreme Board of Judges and Public Prosecutors (Hakimler ve Savcılar Yüksek Kurulu : “the Supreme Board”) held that his statements were highly political and incompatible with the objectivity required by his functions. The Supreme Board transferred him to a lesser jurisdiction for disciplinary reasons.
The applicant requested the Supreme Board to rectify (“yeniden inceleme”) its decision. On 15 February 1994 his request was rejected. The applicant then raised an objection (“itiraz”) to the decision before the Objections Examination Board (İtirazları İnceleme Kurulu: “the Objections Board”). On 16 March 1995 the Objections Board upheld the Supreme Board’s decision.
On several occasions in 1994 the applicant made oral comments to his colleagues or published poems expressing his disapproval of the activities of the above-mentioned political party. He gave a television interview in which he criticised the Supreme Board’s decision to transfer him as well as the Board’s structure.
On 9 March 1995 the Supreme Board again ruled that the applicant’s statements and conduct were highly political and incompatible with the objectivity requirements of his office. The Supreme Board found, inter alia, that the applicant had been behaving “like a professional politician”. The Supreme Board also found that the applicant had spent his sick leave in a distant locality without prior permission. On the basis of these two grounds the Supreme Board again transferred the applicant to a lesser jurisdiction for disciplinary reasons. The applicant requested the Supreme Board to rectify this decision. On 20 April 1995 his request was rejected. The applicant then raised an objection to the initial decision with the Objections Board. On 25 September 1995 the Objections Board upheld the decision.
Subsequently the Supreme Board noted that the applicant had been given two disciplinary punishments. It held on 29 February 1996 that, in accordance with section 69 § 2 of Law no. 2802, the applicant should be removed from office. The applicant requested the Supreme Board to rectify this decision. In the meantime, on 3 April 1996, the applicant resigned from his functions.
On 23 September 1996 the Supreme Board re-examined the applicant’s disciplinary file and upheld the decision of 29 February 1996. The applicant raised objection to the decision of the Supreme Board. In his petition of 5 May 1997 to the Objections Board the applicant wrote inter alia that he had voluntarily (“kendi isteğimle”) resigned and requested that the administrative punishment (removal from office) be, at least, converted to a lighter form of punishment. The applicant was heard in person by the Objections Board on 5 May 1997. On the same day the Objections Board ruled that the Supreme Board’s decision of 29 February 1996 was taken in accordance with the law.
B. Relevant domestic law
According to Article 68(b) of the Code on Judges and Public Prosecutors, conduct of a judge or public prosecutor which is considered incompatible with the impartiality requirements of his functions renders him liable to be transferred to a lesser jurisdiction.
According to Article 69 of the Code, any judge or public prosecutor who has been sanctioned for disciplinary reasons on two occasions by being transferred to a lesser jurisdiction shall be liable to be removed form office.
